Citation Nr: 0912105	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin condition

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the service connected 
paranoid schizophrenia.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to the service connected 
paranoid schizophrenia.

5.  Entitlement to an evaluation in excess of 50 percent for 
paranoid schizophrenia.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The Board notes that in the April 2007 decision, the claim 
for hearing loss was denied on the basis that the Veteran 
failed to submit new and material evidence to reopen the 
claim.  While hearing impairment was denied for insurance 
purposes only in October 1969, the claim on appeal for 
hearing loss is an original claim.   Review of the claims 
file does not reveal that a claim for entitlement to service 
connection for bilateral hearing was ever previously denied.  
The RO since readjudicated the matter on the merits in 
November 2008.  As will be explained in greater detail below, 
the proper corrective notice was also given.  Therefore, the 
matter has been recharacterized as it appears on the cover 
page of the instant decision. 




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss disability is not shown in 
service, or for years thereafter, and the Veteran does not 
currently have a diagnosis of bilateral hearing loss 
disability for VA compensation purposes that is related to 
service.

3.  A skin condition is not shown in service, or for years 
thereafter, and the Veteran does not currently have a 
diagnosed skin condition related to service.

4.  Erectile dysfunction was not incurred during the 
Veteran's active duty service and was not proximately due to 
or the result of the service connected paranoid 
schizophrenia.  

5.  A gastrointestinal disorder was not incurred during the 
Veteran's active duty service and was not proximately due to 
or the result of the service connected paranoid 
schizophrenia.  

6.  The Veteran's service connected paranoid schizophrenia 
has not been productive deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse; spatial disorientation; or neglect of 
personal appearance and hygiene.  

7.  Service connection is currently in effect for:  paranoid 
schizophrenia, 50 percent disabling; and tinnitus, 10 percent 
disabling.  A combined 60 percent rating has been in effect 
since October 2006.

8.  The Veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).

2.  The criteria for the establishment of service connection 
for a skin condition have not been met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303  (2008).

3.  The criteria for entitlement to service connection for 
erectile dysfunction, to include as secondary to service-
connected paranoid schizophrenia, have not been met.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).  

4.  The criteria for entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to 
service-connected paranoid schizophrenia, have not been met.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).  

5.  The criteria for an evaluation in excess of 50 percent 
for paranoid schizophrenia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.130, 
Diagnostic Code 9203 (2008).  

6.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.18 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in December 
2006 and August 2007.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  

As noted in the Introduction, while it appears that the RO 
denied the claim regarding hearing loss in April 2007 on the 
(mistaken) basis that new and material evidence had not been 
received, the matter was properly readjudicated in November 
2008 on the merits.  Prior to the November 2008 supplemental 
statement of the case (SSOC), a letter was sent to the 
Veteran in August 2007 that met the notice requirements 
delineated above.  Notice pursuant to the Dingess decision 
was sent in August 2007.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) dealing with notice required in claims 
for increased ratings.  The December 2006 letter notified the 
Veteran that in order to support his claim for increase, he 
would have to submit evidence showing that his paranoid 
schizophrenia had worsened in severity.  

A letter was sent to the Veteran in April 2008, notifying him 
of the decision in Vazquez-Flores.  While the letter did not 
set forth the specific criteria for psychiatric disabilities, 
the Veteran was notified that the following was considered in 
determining disability evaluations: nature and symptoms of 
the condition; severity and duration of the symptoms; impact 
of the condition and symptoms on employment and daily life; 
and specific test results.  Examples of evidence were also 
set forth.  The Board notes the specific rating criteria for 
psychiatric disabilities was set forth in the April 2007 
rating decision and August 2007 statement of the case (SOC).  
As statements from the Veteran indicate awareness of the 
evidence necessary to substantiate the claim for a higher 
evaluation and the aforementioned letter, no further analysis 
as to the adequacy of the notice in that regard is 
necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment records, post service private and 
VA medical records, and reports of VA examination dated 
between 1969 and 2008.  The Veteran has not identified any 
other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


A.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

1.  Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is the 
result of active military service.  He has not set forth any 
incident as to service incurrence.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and the appeal as to this issue will be denied.  

First, it does not appear from the record that the Veteran 
has a diagnosed hearing loss disability.  Pursuant to 
38 C.F.R. § 3.385, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when at least three of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

Documents on file note that the Veteran has problems with 
hearing, but they do not show that these problems with 
hearing are so severe as to cause a hearing loss disability 
as defined by 38 C.F.R. § 3.385.  Upon VA examination in 
April 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
10
15
5
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

The most recent VA outpatient treatment records dated between 
2001 and 2008 are negative for complaints of or treatment for 
hearing loss.  Even if the Board were to assume the Veteran 
has current hearing loss so severe as to constitute a 
disability under 38 C.F.R. § 3.385, there is a 38-year 
evidentiary gap in this case between the Veteran's active 
service and the earliest medical evidence of some high 
frequency hearing loss in 2007.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim for bilateral hearing 
loss because it tends to disprove the claim that hearing loss 
was the result of military service which in turn resulted in 
a chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of hearing loss between the period of 
active military service and some hearing loss in 2007 is 
itself evidence which tends to show that bilateral hearing 
loss did not have its onset in service or for many years 
thereafter.

Finally, the April 2007 VA examiner opined that hearing loss 
was not likely related to the Veteran's military service, 
specifically noise exposure, because the Veteran had normal 
hearing at separation.  The examiner reasoned that the Vetera 
did not incur a permanent hearing loss as result of military 
noise exposure as claimed because exposure to either impulse 
sounds or continuous exposure can cause a temporary threshold 
shift, which disappears in 16 to 48 hours after exposure to 
loud noise.  The examiner further explained that if hearing 
did not recover completely from a temporary threshold shift, 
a permanent hearing loss would exist; however, in the instant 
case, the Veteran's separation examination was normal.  The 
examiner concluded that a normal audiogram subsequent to 
noise exposure would verify that the hearing had recovered 
without permanent loss.  

The Board notes at this juncture that the Veteran contends 
the examination was not adequate as the test was defective 
and flawed.  The Veteran has not submitted any evidence in 
support of this assertion, nor does he set forth any specific 
explanation as to how the examination was flawed.  The 2007 
VA examination report contains the results of an audiogram 
and speech recognition scores.  The examiner noted the 
Veteran's present complaints and reviewed the medical 
evidence of record, to include the Veteran's service 
treatment records.  Thereafter, the examiner presented the 
opinion delineated above.  The Board finds the examination 
more than adequate to render a determination on the merits of 
the Veteran's hearing claim.
 
Though the Veteran contends that he currently has bilateral 
hearing loss that is related to his military service, there 
is no medical evidence on file supporting the Veteran's 
assertions and his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an inservice incident or injury likely 
to result in hearing loss.  Bilateral hearing loss was not 
shown during service or for years thereafter.  The earliest 
reports of hearing loss were not until 2007.  The record does 
not contain any medical evidence linking a hearing loss 
disability to service.  Thus, the preponderance of the 
evidence is against the claim and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

2.  Skin Condition

The Veteran contends that he has a skin condition that is the 
result of active military service.  Specifically, he asserts 
that he was exposed to caustic and extra-hazardous chemicals 
and compounds during his miliary service.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and the appeal as to this issue will be denied.  

First, the Veteran's DD-214 shows that he was a special 
electrical technician.  There is no indication that his 
military occupational specialty involved exposure to caustic 
or extra-hazardous chemicals.  Second, the service treatment 
records are wholly devoid of complaints, treatment, or 
diagnoses of a skin condition.  The June 1969 separation 
examination was similarly negative.

Post-service, reports of VA examination dated between 1969 
and 1983 are negative for a diagnosed skin condition.  An 
April 1986 VA examination report simply noted a seven to 
eight millimeter mole in his mid lower thoracic spine.  
Reports of VA examination dated between 1988 and 2007 were 
also negative for a diagnosed skin condition. 

VA outpatient treatment records dated in January 2002 
indicate the Veteran had an "area" on the left side of his 
cheek and mole on his back.  A skin condition was not 
diagnosed.  In October 2005, the Veteran was treated for 
cellulitis of the bilateral calves.  The Veteran continued to 
be treated for cellulitis in 2007, as well as a right lower 
extremity ulcer in June 2008.  There was no indication that 
cellulitis was related to the Veteran's military service.

In the instant case, there is a 36-year evidentiary gap 
between the Veteran's active service and the earliest medical 
evidence of cellulitis in 2005 (note: a skin condition was 
not diagnosed in 1986 when a mole was noted or 2002 when he 
had an "area" on his left cheek).  The Board notes that the 
absence of evidence constitutes negative evidence against the 
claim because it tends to disprove that a skin condition, was 
the result of military service which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Maxson, supra;  see also Forshey, supra.

Finally, while the Veteran's representative argues that an 
examination is warranted,  the Board disagrees.  There is no 
evidence that the Veteran suffered an event, injury, or 
disease in service, or that cellulitis may be associated with 
such service more than 30 years ago, and as there is nothing 
in the record from service to point to show as a cause or 
onset of a current skin condition, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517.  

Though the Veteran contends that he currently has a skin 
condition, presumably cellulitis, that is related to his 
military service, there is no medical evidence on file 
supporting the Veteran's assertions and his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion.  Espiritu, 2 Vet. App. at 494-95. 

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an inservice incident or injury likely 
to result in a skin condition.  A skin condition was not 
shown during service or for years thereafter.  The earliest 
reports of cellulitis were not until 2005.  The record does 
not contain any medical evidence linking a skin disability to 
service.  Thus, the preponderance of the evidence is against 
the claim and the appeal must therefore be denied.  38 
U.S.C.A. § 5107(b); Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. 
App. at 55-57.  


3. & 4. Erectile Dysfunction and Gastrointestinal Disorder

The Veteran asserts that his erectile dysfunction and 
gastrointestinal disorder are  due to his service connected 
paranoid schizophrenia and/or the medication taken for such.  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

Based on a review of the evidence, the Board finds that 
service connection for erectile dysfunction and a 
gastrointestinal disorder, cannot be granted in this case on 
a secondary basis.   First, the March 2007 VA examiner opined 
that complaints of gas, explosive diarrhea, and bleeding were 
not caused by or the result of medication used for 
schizophrenia.  The examiner reasoned that the Physician Desk 
Reference did not list the aforementioned complaints as side 
effects of Citalopram or Risperidone, medications used to 
treat the Veteran's schizophrenia.  In a May 2007 addendum 
opinion, the examiner clarified that the Veteran could 
perhaps have irritable bowel syndrome (IBS); however, since 
the Veteran's diarrhea was intermittent despite the chronic 
use of medication for schizophrenia, there is little to 
support a correlation between medications and aggravation of 
the IBS.

Second, the April 2007 VA examiner opined that a 
gastrointestinal disorder and erectile dysfunction were not 
caused by or the result of the schizophrenia.  The examiner 
reasoned that medical literature did not show that 
schizophrenia caused erectile dysfunction or gastrointestinal 
disorders.  The examiner also noted that VA outpatient 
treatment records dated in April 2007 showed the Veteran 
denied any side effects on his current medications. 

While the Veteran does not contend that erectile dysfunction 
or a gastrointestinal   disorder are directly related to his 
period of active duty, the Board finds it pertinent that 
service treatment records are wholly devoid of treatment or 
diagnoses of the claimed disabilities.  There are no opinions 
of record indicating that either erectile dysfunction or a 
gastrointestinal disorder is directly related to the 
Veteran's active service.  38 C.F.R. § 3.303.  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an inservice incident or injury likely 
to result in erectile dysfunction or a gastrointestinal 
disorder.  The claimed conditions were not shown during 
service or for years thereafter.  The record does not contain 
any medical evidence linking erectile dysfunction or a 
gastrointestinal disorder to the Veteran's military service 
on any basis, to include as secondary to the service 
connected paranoid schizophrenia.  The medical opinions of 
record indicate that these conditions are not related to 
medication for a service-connected condition.  Thus, the 
preponderance of the evidence is against the claims and the 
appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. 
App. at 55-57.  

	
B.  Increased Rating 

Historically, in initiating the instant appeal, the Veteran 
disagreed with the April 2007 rating decision, which 
continued a 50 percent evaluation for paranoid schizophrenia.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10; See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Veteran contends that an evaluation in excess of 50 
percent is warranted for his paranoid schizophrenia.  
Specifically, the Veteran maintains that his schizophrenia 
creates deficiencies in his home, family, and work life.  He 
also asserts that he is underemployed in a job which 
tolerates his symptoms.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9203, a 50 percent 
disability evaluation is assigned for mental disorders where 
the evidence shows occupational and social impairment due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.
 
The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, the Board finds that the 
Veteran's schizophrenia more closely approximates the 
criteria for the currently assigned 50 percent rating.  In 
this regard, at the time of the Veteran's January 2000 
examination, he was assigned a Global Assessment of 
Functioning Scale Score (GAF) of 55, which according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), is 
indicative of moderate symptoms or moderate difficulty in 
social or occupational functioning.  

VA outpatient treatment records dated between 2005 and 2008 
actually appear to show an improvement in schizophrenia 
symptomatology.  His GAF scores ranged from 67 in November 
2005 to 65 in April 2007, indicative of only mild symptoms.  
In June 2005, the Veteran denied anxiety and depression.  The 
entries dated in November 2005, April 2006, October 2006, and 
April 2007 reveal the Veteran denied irritability, anger, 
anxiety, or sleeplessness.  He was oriented in all spheres.  
Affect was normal.  Speech was fluent.  There was no thought 
disorder or suicidal or homicidal ideation.  Insight and 
judgment were good.  There were no problems with memory or 
concentration.  

Upon VA examination in April 2007, the Veteran had a decrease 
in the severity of his symptoms.  He was assigned a GAF of 
62, indicative of some mild symptoms or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  This assessment was based on a physical 
examination which showed the him to be clean and 
appropriately dressed.  The examiner reported that there was 
no psychomotor activity.  Speech was spontaneous, clear and 
coherent.  The affect was constricted and flat; however, the 
examiner noted the Veteran was worried about his medical 
appointments.  The Veteran was oriented in all spheres.  
Judgment and insight were intact.  The Veteran did endorse 
sleep problems.  He denied obsessive, ritualistic behavior, 
panic attacks, delusions, hallucinations, and homicidal and 
suicidal thoughts.  The Veteran denied any current 
hospitalization for his schizophrenia.  There was no 
uncontrolled violence.  Recent and remote memory was normal.   
The Veteran maintained full time employment.  The examiner 
concluded the Veteran had only mild symptoms with the use of 
medication.  The examiner indicated there was no total 
occupational and social impairment due to the mental 
disorder.

VA outpatient treatment records dated in October 2007, April 
2008, and October 2008 indicate the Veteran continued to be 
assigned a GAF of 65 for mild schizophrenia symptoms.  Mental 
status examination showed the Veteran to be casually dressed.  
He had good eye contact.  Speech was fluent and spontaneous.  
Mood was congruent and appropriate.  There was no suicidal or 
homicidal ideation.  There were no auditory or visual 
hallucinations.  Thought process was linear and goal-
directed.  Judgment and insight were moderate.  There were no 
psychotic symptoms.

In sum, an evaluation in excess of 50 percent, to include 
"staged" ratings, is not warranted as the evidence does not 
show symptomatology consistent with occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  38 C.F.R. § 4.130; See 
Hart, supra.  Any difficulty in adapting to stressful 
circumstances or any inability to establish and maintain 
effective relationships is provided for in the current 50 
percent rating.  Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine; however, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364;  Gilbert, 1 Vet. App. at 55-57.  

The Board has also considered the issue of whether the 
Veteran's service-connected schizophrenia presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  While the Veteran argues that he is 
underemployed, the fact remains that he maintains full-time 
employment.  There is no evidence revealing frequent periods 
of hospitalization due to schizophrenia.  There is nothing in 
the record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the Veteran for the 
nature and extent of severity of his schizophrenia.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

C.  TDIU

The Veteran claimed TDIU in December 2006.  He did not file a 
formal application for TDIU.  He simply asserts that he is 
underemployed due to his service connected medical 
conditions.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the Veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the Veteran is in receipt of service connection 
for: paranoid schizophrenia, 50 percent disabling and 
tinnitus, 10 percent disabling.  A combined 60 percent rating 
has been in effect since October 2006.  The Board found in 
the instant decision that a higher rating for schizophrenia 
is not warranted.  While the Veteran did not appeal the 
initial 10 percent rating for tinnitus, the Board notes that 
he currently receives the maximum schedular rating available 
for the disorder.  The Board has also denied entitlement to 
service connected for a skin condition, erectile dysfunction, 
gastrointestinal disorder, and bilateral hearing loss in the 
instant decision  Therefore, he does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
Veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the Veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include, VA outpatient treatment records, reports 
of VA examination, and private medical records, were reviewed 
in support of the Veteran's claim. 

VA outpatient treatment records dated in June 2005 reveal the 
Veteran worked 40 hours per week at the donut shop and 
another 20 hours per week "helping people."  An entry dated 
in November 2005 shows the Veteran worked 40 to 50 hours per 
week at the donut shop.  

A report of VA examination dated in April 2007 shows the 
Veteran had no total occupational impairment due to his 
schizophrenia.  The Veteran was able to manage his benefits, 
handle money, knew the amount of his monthly bills, and 
helped paid said bills.  The Veteran was employed full time 
making donuts.   

VA outpatient treatment records dated between 2007 and 2008 
indicate the Veteran maintained his full time employment.  
His schizophrenia symptoms were felt to be only mild.

Aside from the Veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected disabilities.  There is no 
indication the Veteran was hospitalized for any of the 
service connected disorders.  Finally, the Board notes that 
the Veteran maintains full time employment.  

While his representative argues that he is "underemployed,"  
there is no indication that his work at the donut shop is 
only marginal or prevents him from earning a "living wage."   
See  Moore, supra.   There is no evidence that the Veteran is 
incapable of performing the physical and mental acts required 
by employment.  See Van Hoose, supra.   

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96 (August 
16, 1996).   In addition, the Board is required to address 
the issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) 
again only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
that the Veteran may be unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disability.  Id.

As it has been determined that the Veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the Veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, 1 Vet. App at 54.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to the service connected paranoid 
schizophrenia, is denied.

Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to the service connected 
paranoid schizophrenia, is denied.

Entitlement to an evaluation in excess of 50 percent for 
paranoid schizophrenia is denied.

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


